



Exhibit 10.3


 




SECUREWORKS CORP.


AMENDED AND RESTATED
SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES






































Effective August 10, 2019
















--------------------------------------------------------------------------------






SECUREWORKS CORP.


AMENDED AND RESTATED
SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES


Effective August 10, 2019




BACKGROUND AND SCOPE


Dell Inc. (“Dell”) previously adopted the Dell Inc. Severance Pay Plan for
Executive Employees, amended and restated effective July 14, 2010 (the “Dell
Plan”), to provide severance benefits under the terms and conditions specified
in the Dell Plan. Prior to the effective date of the Initial Plan (as defined
below), certain employees of the Company were eligible to participate in the
Dell Plan. In connection with the Company’s initial public offering (“IPO”), the
Company determined it advisable to adopt the SecureWorks Corp. Severance Pay
Plan for Executive Employees (the “Initial Plan”) for periods on and after April
18, 2016, the effective date of the Initial Plan. Following the Company’s IPO,
the Compensation Committee of the Board conducted a review of the Initial Plan
and amended and restated the Initial Plan effective September 1, 2016. Effective
as of August 10, 2019, the Company now wishes to amend and restate the Plan as
provided herein.
The Company intends the Plan to qualify as an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA. The Plan shall, at all times, be
interpreted and administered in accordance with ERISA and any other pertinent
provisions of federal law. Except as specified in the Plan, no employee of the
Company or any other person shall have any right to severance benefits under the
Plan or otherwise as a result of their performance of services for the Company
or any of its related or affiliated entities. These Severance Benefits may be
modified or eliminated at any time for any reason.
ARTICLE I

PURPOSE
The Plan provides Eligible Executives with severance benefits designed to
mitigate the effects of unemployment in the event that their employment is
terminated by the Company as a result of a Qualifying Termination.
ARTICLE II

DEFINITIONS
Wherever used herein, the following terms have the following meanings unless the
context clearly requires a different meaning:




--------------------------------------------------------------------------------





2.1    “Administrator” means the Company’s Compensation Committee, as may be
appointed from time to time by the Board.
2.2    “Base Salary” means compensation equal to:
(i)the annual base salary reported in the Company’s human resources database and
as in effect on the last day on which the Eligible Executive was actively
performing services for the Company prior to his or her Separation Date (not
including shift differentials, commissions, bonuses, incentive payments,
benefits, perks, or overtime compensation); divided by
(ii)12, for computations of monthly Base Salary, or 52, for computations of
weekly Base Salary.
2.3    “Beneficiary” means the first surviving person of the following: (i) the
Severance Benefit Employee’s surviving spouse, (ii) his or her lineal
descendants per stirpes, (iii) his or her parents in equal shares, (iv) his or
her brothers and sisters in equal shares, or (v) the executor or administrator
of his or her estate.
2.4    “Board” means the Board of Directors of SecureWorks Corp.
2.5    “Casual Employee” means an employee hired to supplement the work force
during temporary periods or on an intermittent basis, usually due to unusual or
emergency workload.
2.6    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended from time to time.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Company” means SecureWorks Corp., any successor entity that adopts the
Plan, or any subsidiary or affiliate of the Company which is designated by the
Administrator as having adopted the Plan.
2.9    “Comparable Job” means a job with the Company where (i) the Base Salary
to be paid by the Company is not materially reduced from the Base Salary
previously paid by the Company to such executive; (ii) the grade level offered
is not less than the grade level the executive held immediately prior to the
date the executive was offered the job; and (iii) the executive’s principal
place of work is not changed on or before the first date of employment in the
new job to a location that is a material distance from the executive’s principal
place of work immediately prior to the date the executive was offered the job,
without the prior consent of the executive. For purposes of the preceding
sentence, a distance of less than fifty (50) miles shall be treated as
immaterial.
2.10    “Effective Date” means August 10, 2019, the effective date of this
amendment and restatement of the Plan. All Eligible Executive separations under
the terms of a Separation Agreement and Release made prior to this Effective
Date will be subject to terms of the Plan as in effect prior to this amendment
and restatement.


2 of 14

--------------------------------------------------------------------------------





2.11    “Eligible Executive” means an individual who is classified as an
Executive Employee and:
(i)who is designated by the Administrator, in its sole and absolute discretion,
as having experienced a Qualifying Termination;
(ii)who is notified in writing by the Administrator or its duly authorized
representative that his or her employment with the Company will be terminated as
part of a Qualifying Termination;
(iii)who is employed by the Company to perform services for the Company in a
capacity of a regular employee of the Company; and
(iv)whose employment with the Company was in fact terminated solely as a result
of such Qualifying Termination.
The term “Eligible Executive” shall not include: (i) an Independent Contractor;
(ii) a Casual Employee; or (iii) a Temporary Employee.
2.12    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.13    “Executive Employee” means an employee of the Company who is designated
as having a status of Vice President/Fellow (grade level E1/I12), Senior Vice
President/Senior Fellow (grade level E2/I13) or President & CEO (grade level
E3).
2.14    “Exempt Separation Pay” means payments that do not exceed the Safe
Harbor Amount and may not be paid later than the Safe Harbor Deadline, and that
otherwise qualify for the exemption for amounts paid upon certain involuntary
terminations under Treasury Regulation Section 1.409A-1(b)(9)(iii).
2.15    “Independent Contractor” means a person the Company engaged to perform
services with the intention that those services would be performed in a capacity
other than that of a common law employee, regardless of whether or not the
actual facts and circumstances under which such person actually renders services
to the Company could be construed to establish that the person was or could be
considered for any purpose to be a common law employee.
2.16    “Plan” means this SecureWorks Corp. Amended and Restated Severance Pay
Plan for Executive Employees, as set forth herein and as may be amended from
time to time.
2.17    “Qualifying Termination” means the termination of employment of a
Severance Benefit Employee due to Workforce Reduction.
2.18    “Safe Harbor Amount” means two (2) times the lesser of (i) the sum of
the Eligible Executive’s annualized compensation based on the taxable year
immediately preceding the year in which his or her Separation Date occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which the Eligible


3 of 14

--------------------------------------------------------------------------------





Executive’s Separation Date occurs, within the meaning of Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) and the guidance related thereto.
2.19    “Safe Harbor Deadline” means the last day of the second calendar year
following the calendar year in which the Eligible Executive’s Separation Date
occurs, within the meaning of Treasury Regulation Section 1.409A-1(b)(9)(iii)(B)
and the guidance related thereto.
2.20    “Separation Agreement and Release” means the agreement that an Eligible
Executive must execute prior to receiving any benefits under the Plan. The
Administrator will provide a copy of the Separation Agreement and Release to the
Eligible Executive when he or she is designated as a Severance Benefit Employee
under the Plan.
2.21    “Separation Date” means the date designated by the Administrator on
which the Eligible Executive experiences a separation from service within the
meaning of Treasury Regulation Section 1.409A‐1(h) and the guidance related
thereto.
2.22    “Severance Benefit Employee” means an Eligible Executive who:
(i)is designated by the Administrator, in its sole and absolute discretion, as a
Severance Benefit Employee;
(ii)continued to perform all of his or her job responsibilities, in a manner
acceptable to the Company, through his or her Separation Date;
(iii)did not, at any time subsequent to the Company’s decision to terminate the
employee receive an offer for continued employment in a Comparable Job;
(iv)did not, at any time subsequent to the Company’s decision to terminate the
employee, receive an offer for employment in a Similar Job, which was in any way
arranged or facilitated by the Company;
(v)prior to the date of the Company’s notification of the termination of
employment, did not voluntarily terminate employment or notify the Company of
his or her intention or election to terminate employment at some future date by
resignation, failure to appear for work, retirement, or otherwise;
(vi)did not make any statements or engage in any actions that directly or
indirectly defamed, disparaged, or detracted from the Company’s reputation;
damage or destroy any of the Company’s property; or otherwise injure or damage
the Company; and
(vii)maintained the confidentiality of any and all confidential or proprietary
information of the Company at all times during his employment with the Company.
2.23    “Severance Benefits” mean the benefits, if any, provided under ARTICLE
III to a Severance Benefit Employee.
2.24    “Short-Term Deferral” shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(b)(4) and the guidance related thereto.


4 of 14

--------------------------------------------------------------------------------





2.25     “Short-Term Deferral Period” means the period of time (i) beginning on
the date that an Eligible Executive’s right to Severance Benefits is no longer
subject to a substantial risk of forfeiture, and (ii) ending on the later of
(A) the 15th day of the third month following the end of the Eligible
Executive’s taxable year in which the date described in (i) above occurs, or
(B) the 15th day of the third month following the end of the Company’s taxable
year in which the date described in (i) above occurs, all within the meaning of
Treasury Regulation Section 1.409A‐1(b)(4) and the guidance related thereto.
2.26    “Similar Job” means a job with a new employer where (i) the compensation
offered by the new employer to the executive is not materially less than the
Base Salary previously paid by the Company to the executive; (ii) the general
nature of the executive’s anticipated duties for the new employer are similar to
the general nature of the duties the executive performed for the Company; and
(iii) the executive’s principal place of work is not changed by the new employer
on or before the first day of employment with the new employer to any location
that is a material distance from the executive’s principal place of work on the
date prior to the date the executive was offered the job, without the prior
consent of the executive. For purposes of the preceding sentence, a distance of
less than fifty (50) miles shall be treated as immaterial.
2.27    “Temporary Employee” means a person that the Company contracted with
through a temporary service, agency, employee leasing company, staffing company,
or a person individually who supplements the work force as a temporary employee,
or is otherwise hired to perform services for the Company other than as an
employee.
2.28    “Workforce Reduction” means the reduction of the Company’s workforce as
part of a designated cost reduction program.
ARTICLE III

SEVERANCE BENEFITS
3.1    Cash Severance Benefits. A Severance Benefit Employee shall receive a
cash Severance Benefit equal to the greater of (i) the amount listed on the
applicable Exhibit A to this Plan, or (ii) if applicable, the cash severance
benefit amount described in a separate written agreement between the Eligible
Executive and the Company.
3.2    Form of Payment. Unless otherwise provided in a Separation Agreement and
Release, the Cash Severance Benefit shall be paid in four (4) substantially
equal quarterly installments, with the first such installment payable on or
about the last day of the third month following the Severance Benefit Employee’s
Separation Date, and each subsequent installment payable on or about the last
day of the third month following each such payment; provided, however, that if a
Severance Benefit Employee’s cash Severance Benefit that is otherwise scheduled
to be paid outside the Short-Term Deferral Period would not qualify as Exempt
Separation Pay, each quarterly installment that is scheduled to be paid outside
the Short-Term Deferral Period will be reduced ratably until the amount
scheduled to be paid outside the Short-Term Deferral Period no longer exceeds
the amount that would qualify as Exempt Separation Pay, and the total amount of
such reduction will be paid to the Severance Benefit Employee no later than the
end of the Short-Term Deferral Period. Payments under the Plan shall be
delivered in the form of a check or, at the


5 of 14

--------------------------------------------------------------------------------





Company’s discretion, through any other payment delivery method used to make
payroll payments to a Severance Benefit Employee.
3.3    Additional Severance Benefits. Unless otherwise provided in a Separation
Agreement and Release, a Severance Benefit Employee shall receive such other
Severance Benefits as are listed in Exhibit A.
3.4    Benefits Are Not Salary. Any Severance Benefits paid under the Plan are
not considered as salary for any employee benefit plan purposes. The number of
weeks of Severance Benefits provided to a Severance Benefit Employee shall not
be considered in calculating his or her entitlement, if any, to vacation, sick
leave, bonus, incentive salary, retirement, or other benefits except as is
specifically provided in the Company’s other employee benefit plans.
3.5    Re-employment. Any Eligible Executive who received a Severance Benefit
under the Plan will not have any right to be re-employed by the Company. If an
Eligible Executive is re-employed by the Company within twelve (12) months from
the date of his or her Separation Date, such Eligible Executive may, as a
condition of reemployment, be required to repay to the Company a portion of his
or her Severance Benefits.
ARTICLE IV

DEDUCTIONS & FORFEITURES
4.1    Deductions. To the extent permissible under federal or state law, the
following items and amounts will be deducted from the amount of Severance
Benefits otherwise payable to an Eligible Executive under the Plan:
(i)Any salary or other payments that the Eligible Executive receives (or may be
entitled to receive) on termination of employment pursuant to any rights or
entitlements that the Eligible Executive possesses or asserts pursuant to a
written or oral employment agreement with the Company or any successor thereto,
regardless of whether the term of such agreement is expired or unexpired as of
the Eligible Executive’s Separation Date;
(ii)Any amounts that an Eligible Executive owes to the Company;
(iii)Any severance pay or other wage replacement benefits payable or previously
paid to the Eligible Executive or his beneficiary from this Plan or any other
plan or program maintained by the Company or any of its affiliates (other than
any benefits payable from any pension, profit sharing, or stock bonus plan);
(iv)Any amount of garnished earnings which would have been withheld from the
Eligible Executive’s pay, if the Company has been garnishing the Eligible
Executive’s earnings pursuant to an order of garnishment, child support, or tax
lien; and
(v)The Company shall have the authority to withhold or to cause to have withheld
applicable taxes from any payments under or in accordance with the Plan to the
extent required by law.


6 of 14

--------------------------------------------------------------------------------





4.2    Forfeitures. An Eligible Executive shall forfeit any and all rights to
Severance Benefits under the Plan, and shall be obligated to repay any such
benefits previously paid under the Plan, if the Administrator, in its sole
discretion, determines that the Eligible Executive:
(i)does not timely submit, and the Administrator does not actually receive, a
valid and fully enforceable Separation Agreement and Release from the Eligible
Executive;
(ii)fails or has failed to fulfill any requirement of the Plan or otherwise does
not satisfy any of the terms and conditions of either the Plan or the Separation
Agreement and Release;
(iii)prior to his or her Separation Date or thereafter makes any statements or
engages in any actions that directly or indirectly defame, disparage, or detract
from the Company’ s reputation, damage or destroy any of Company’s property,
otherwise injure or damage the Company, or discloses any confidential or
proprietary information regarding the Company; or
(iv)subsequently revokes or otherwise takes action to set aside, avoid, or
violate the Separation Agreement and Release or the Plan’s terms.
By accepting any benefits under the Plan’s terms, an Eligible Executive shall be
deemed to have agreed to adhere to all terms of the Plan. The Eligible Executive
also shall be deemed to agree that the Eligible Executive will repay any
benefits that the Administrator determines he or she has received from the Plan
in excess of the amount provided under the Plan. Additionally, the Eligible
Executive must repay all Severance Benefits that the Eligible Executive is paid
or receives if the Eligible Executive asserts that he or she is or may be
entitled to receive compensation or other payments on termination of employment
pursuant to any rights or entitlements that he or she possesses or asserts
pursuant to a written or oral employment agreement with the Company, any
affiliate of the Company, or any successor of either the Company or its
affiliates, regardless of whether the term of such agreement is expired or
unexpired as of his or her Separation Date.
ARTICLE V
REQUIREMENT FOR RECEIPT OF SEVERANCE BENEFITS
In order to receive payment of any Severance Benefits under the Plan, the
Eligible Executive must comply with all requirements of this ARTICLE V.
5.1    Execution of Separation Agreement and Release. In order for an Eligible
Executive to receive his or her Severance Benefit, the Eligible Executive must
first execute the Separation Agreement and Release within the particular time
period specified in the Separation Agreement and Release, which shall be no
later than forty-five (45) days following the Eligible Executive’s receipt of
the Separation Agreement and Release or such earlier date as required by the
Separation Agreement and Release (such deadline, the “Release Deadline”). The
Separation Agreement and Release may provide for an additional revocation period
of at least seven (7) days (the “Revocation Period”). The executed Separation
Agreement and Release must actually be received by the Administrator, or its
duly authorized representative, at the address specified by the Administrator,
by the Release Deadline to be considered timely. Notwithstanding the preceding,


7 of 14

--------------------------------------------------------------------------------





if the Eligible Executive does not properly execute the Separation Agreement and
Release by the applicable Release Deadline, or, in the case of a Separation
Agreement and Release that includes a Revocation Period, timely revokes an
executed Separation Agreement and Release, the Eligible Executive will receive
only those benefits required by applicable law. If the Eligible Executive’s
Separation Date and the Release Deadline fall in two (2) separate taxable years,
any payments required to be made to the Eligible Executive that are treated as
nonqualified deferred compensation for purposes of Code Section 409A shall be
made in the later taxable year.
5.2    Right to Recovery. The Company shall have the right to recover any
payment made to an Eligible Executive in excess of the amount to which the
Eligible Executive is entitled to under the terms of the Plan. Such recovery may
be from the Eligible Executive, the Beneficiary, or any insurer or other
organization or entity thereby enriched. In the event such repayment is not made
by the Eligible Executive, such repayment shall be made either by (i) reducing
or suspending any future payments hereunder to the Eligible Executive or (ii)
requiring an assignment of a portion of the Eligible Executive’s earnings, until
the amount of such excess payments are fully recovered. The Company shall also
have the right to recover any payment made to an Eligible Executive under the
Plan if he or she later asserts to be entitled to compensation or other payments
on termination of employment pursuant to any rights or entitlements that he or
she possesses or asserts pursuant to a written or oral employment agreement with
the Company or any successor thereto, regardless of whether the term of such
agreement is expired or unexpired as of his or her Separation Date.
5.3    Payment of Severance Benefits. Severance Benefits provided under the Plan
shall be paid to the Eligible Executive within the timeframe provided for in
Section 3.2, but no earlier than the day following the expiration of any
Revocation Period outlined in the Separation Agreement and Release, if
applicable, assuming such Separation Agreement and Release has not been revoked.
If the Eligible Executive is, in the opinion of the Administrator, not competent
to effect a valid release for payment of any benefit due him or her under the
Plan and if no request for payment has been received by the Administrator from a
duly appointed guardian or other legally appointed representative of the
Eligible Executive, the Company may make direct payment to the individual or
institution appearing to the Administrator to have assumed custody or the
principal support of the Eligible Executive. If the Eligible Executive dies
before receipt of his or her Severance Benefits to which he or she is entitled
under the Plan, such benefits shall be paid to the Eligible Executive’s
Beneficiary, if not otherwise required by law.
5.4    Acceptance of Severance Benefit. By accepting any Severance Benefits from
the Plan, the Eligible Executive shall be deemed to have agreed to adhere to all
terms of the Plan.
ARTICLE VI
CLAIMS AND APPEAL PROCEDURES
6.1    Claims Procedures. Severance Benefits will be automatically paid to an
Eligible Executive who qualifies for such benefits under the Plan and who signs
and does not revoke the Separation Agreement and Release. An Eligible Executive
who believes he or she is entitled to Severance Benefits under this Plan and has
not been provided such benefits must file a written claim for such benefits with
the Administrator. The Administrator shall render a written decision concerning
the claim not later than ninety (90) days after its receipt, unless special
circumstances


8 of 14

--------------------------------------------------------------------------------





require an extension of time for processing the claim, in which case a decision
will be rendered not later than one hundred twenty (120) days after receipt of
the claim. Written notice of the extension will be furnished to the Eligible
Executive prior to the expiration of the initial ninety (90)-day period and will
indicate (i) the special circumstances requiring an extension of time for
processing the claim and (ii) the date the Administrator expects to render its
decision. For purposes of this Section 6.1, any payment of Severance Benefits
under this Plan shall be treated as the issuance of a written decision by the
Administrator to approve the claim for benefits.
If the claim is denied, in whole or in part, such decision shall include (i) the
specific reasons for the denial; (ii) a reference to the Plan provision(s)
constituting the basis of the denial; (iii) a description of any additional
material or information necessary for the Eligible Executive to perfect his or
her claim; (iv) an explanation as to why such additional material or information
is necessary; and (v) a description of how the claim review procedure is
administered. If the notice of denial is not furnished in accordance with the
above procedure, the claim shall be deemed denied, and the Eligible Executive is
then permitted to appeal the decision.
6.2    Appeal Procedure. If the Eligible Executive’s claim is denied, in whole
or in part, he or she then has sixty (60) days to appeal the decision. An appeal
must be submitted in writing to the Administrator. The Eligible Executive may
also submit a written request to review copies of the pertinent Plan documents
in connection with his or her appeal. The Administrator will review the appeal
and determine if a meeting with the Eligible Executive is necessary to reach a
decision. If the Administrator determines a meeting is necessary, the Eligible
Executive must submit a written “statement of position” containing all pertinent
details of the appeal and the supporting reasons, as well as any questions the
Eligible Executive may have regarding the appeal. The statement of position must
be received by the Administrator at least fourteen (14) days before the
scheduled meeting. If the statement of position is not received in a timely
manner, the Administrator may cancel the meeting. No action may be brought for
Severance Benefits provided under the Plan or any amendment or modification
thereof, or to enforce any right thereunder, until a claim has been submitted
and the appeal rights under the Plan have been exhausted.
ARTICLE VII
PLAN ADMINISTRATION
7.1    In General. The general administration of the Plan and the duty to carry
out its provisions shall be vested in the Administrator, which shall be the
named fiduciary of the Plan for purposes of ERISA. The Administrator shall
administer the Plan and any Severance Benefits provided under the Plan. The
Administrator may, in its discretion, secure the services of other parties,
including agents and/or employees, to carry out the day‑to‑day functions
necessary to an efficient operation of the Plan. The Administrator shall have
the exclusive, discretionary right to interpret the terms of the Plan, to
determine eligibility for coverage and benefits, and to make such other
determinations and to exercise such other powers and responsibilities as shall
be provided for in the Plan or shall be necessary or helpful with respect
thereto, and its good faith interpretations and decisions shall be final,
binding, and conclusive upon all persons.


9 of 14

--------------------------------------------------------------------------------





7.2    Reimbursement and Compensation. The Administrator shall receive no
compensation for its services as Administrator, but it shall be entitled to
reimbursement for all sums reasonably and necessarily expended by it in the
performance of such duties.
7.3    Rulemaking Powers. The Administrator shall have the discretionary power
to make reasonable rules and regulations required in the administration of the
Plan; make all determinations necessary for the Plan’s administration, except
those determinations which the Plan requires others to make; and construe and
interpret the Plan wherever necessary to carry out its intent and purpose and to
facilitate its administration. The Administrator shall have the exclusive right
to determine, in its discretion, eligibility for coverage and benefits under the
Plan and waive any requirements under the Plan’s terms, and the Administrator’s
good faith interpretation of the Plan shall be final, binding, and conclusive on
all persons. Any dispute as to eligibility, type, amount, or duration of
benefits under the Plan or any amendment or modification thereof shall be
resolved by the Administrator under and pursuant to the Plan, in its sole and
absolute discretion, and its decision of the dispute shall be final, binding,
and conclusive on all parties to the dispute. In the exercise of such
discretionary powers, the Administrator shall treat all similarly situated
Eligible Executives uniformly and equitably under the Plan. The Administrator
will be the named fiduciary for purposes of Section 402(a)(1) of ERISA with
respect to all duties and powers assigned to the Administrator hereunder and
will be responsible for complying with all reporting and disclosure requirements
of Part I of Subtitle B of Title I of ERISA.
7.4    Indemnification. To the extent permitted by law, the Company shall
indemnify any persons acting on its behalf in fulfilling its duties as
Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from its responsibilities in connection with the Plan,
unless the same is deemed to be due to intentional misconduct or such
indemnification is prohibited by ERISA.
ARTICLE VIII
MISCELLANEOUS
8.1    Amendment and Termination. The Company, acting through its chief
executive officer or such other person or committee appointed by its board of
directors, reserves the right to amend or terminate the Plan at any time it may
deem advisable without the consent of any person or entity. Severance Benefits
payable to an Eligible Executive or his or her Beneficiary under the Plan prior
to the amendment or termination of the Plan shall continue to be due and payable
under the Plan. Any amendment or termination shall be effective when adopted in
a written instrument, and all Eligible Executives and their Beneficiaries and
other persons shall be bound thereby. If the Plan is amended to improve
benefits, the amendment will only apply to Eligible Executives who terminate
employment after the effective date of the amendment, unless the amendment
specifies that it also applies to employment terminations occurring before the
effective date of the amendment. If the Plan is terminated, employment
terminations that occur after the effective date of the termination of the Plan
will not be covered by the Plan.
8.2    Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any benefits, will be construed as giving
to any Eligible Executive, or other person, any legal or equitable right against
the Company or any person acting on behalf of


10 of 14

--------------------------------------------------------------------------------





the Company. Likewise, nothing appearing in or completed pursuant to the Plan
shall be held or construed to create a contract of employment with any Eligible
Executive, to continue the current employment status, or to modify his or her
terms of employment in any way; nor shall any provision hereof restrict the
right of the Company to discharge any of its employees or restrict the right of
any such employee to terminate his or her employment with the Company.
8.3    Governing Law. The Plan shall be governed and construed in accordance
with ERISA and any other applicable federal law and, to the extent not preempted
by federal law, the laws of the State of Georgia. Except as otherwise mandated
by federal law, exclusive jurisdiction over all disputes and actions arising
under, or directly or indirectly relating to, the Plan shall be in Fulton
County, Georgia.
8.4    Funding and Source of Severance Benefits Payments. Any Severance Benefits
payable under the Plan shall be paid from the general assets of the Company.
Nothing in the Plan shall be construed to create a trust or to establish or
evidence any Eligible Executive’s claim of any right to payment of any benefits
other than as an unsecured general creditor with respect to any payment to which
such Eligible Executive may be entitled.
8.5    Successor Employer. In the event of a merger, consolidation, dissolution,
or reorganization of the Company or transfer of all or substantially all of its
assets to any other corporation, partnership, or association, a provision may be
made by such successor corporation, partnership, or association, at its
election, for the continuation of the Plan created hereunder by such successor
entity. Such successor shall, upon its election to continue the Plan, be
substituted in place of the Company by an instrument duly authorizing such
substitution.
8.6    Severability. If any provision of the Plan is held invalid or
unenforceable, its validity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included herein.
8.7    Captions. The captions contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge, or describe
the scope or intent of the Plan, nor in any way shall affect the Plan or the
construction of any provision thereof.
8.8    Gender and Numbers. Terms used in the masculine shall also include the
feminine and be neutral where appropriate. Terms in the singular shall include
the plural where appropriate and vice versa.
8.9    Non-transferability. No benefit, right, or interest of any Eligible
Executive hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, seizure, attachment or
legal, equitable, or other process or be liable for, or subject to, the debts,
liabilities, or other obligations of such persons, except as otherwise required
by law.
8.10    Limitations. No action may be brought for benefits provided by this Plan
or any amendment or modification thereof, or to enforce any right thereunder,
until after the claim has been submitted to and determined by the Administrator,
and thereafter the only action which may be brought is one to enforce the
decision of the Administrator. Any legal action must commence


11 of 14

--------------------------------------------------------------------------------





within twelve (12) calendar months immediately following the date of such
Administrator's decision made pursuant to Section 6.2 above.
8.11    Non-Duplication of Benefit. No provisions in this Plan shall be deemed
to duplicate any compensation or benefits provided under any agreement, plan, or
program covering the Eligible Executive (including, without limitation, the Dell
Plan) with respect to the same Qualifying Termination, and any duplicative
amount payable under any such agreement, plan, or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder.
8.12    Information Requested. The Eligible Executive or other persons shall
provide the Company, the Administrator, or their authorized representatives with
such information and evidence, and shall sign such documents, as may reasonably
be requested from time to time for the purpose of administration of the Plan.
8.13    Mistaken Payments. Any amounts paid to an Eligible Executive or other
person in excess of the amount to which he or she is entitled hereunder shall be
repaid by the Eligible Executive or other person promptly following the sooner
of receipt by the Eligible Executive or other person of a notice of such excess
payments or when such person has knowledge of the excess payments. In the event
such repayment is not made by the Eligible Executive or other person, such
repayment shall be made, at the discretion of the Administrator, either by
reducing or suspending future payments hereunder to the Eligible Executive or
other person or by requiring an assignment of a portion of the Eligible
Executive or other person’s earnings, until the amount of such excess payments
are recovered by the Administrator.
8.14    Integration with WARN Act. To the extent that any federal, state, or
local law, including, without limitation, any so-called “plant closing” laws,
requires the Company to give advanced notice or make payment of any kind to an
Eligible Executive because of his or her involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
of control, or any other similar event or reason, the Severance Benefits
provided under this Plan may either be reduced or eliminated. The benefits
provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of any Eligible Executive’s involuntary
termination for any of the foregoing reasons, and the Administrator shall
construe and implement the terms of this Plan in its sole discretion. Included
in the scope of the foregoing, (i) if an Eligible Executive receives notice from
the Company pursuant to the Workers Adjustment and Retraining Notification
(WARN) Act and remains employed during the WARN notice period, then the
Severance Benefits payable to the Eligible Executive may be reduced by the pay
and benefits received by such Eligible Executive during the WARN notice period,
and (ii) if an Eligible Executive receives notice from the Company pursuant to
the Workers Adjustment and Retraining Notification (WARN) Act and does not
remain employed during some or all of the WARN notice period, then the Severance
Benefits payable to the Eligible Executive shall be reduced by any amount the
Company is required to pay to such Eligible Executive as compensation for its
failure to provide timely notice under the WARN Act. An Eligible Executive shall
not be required to sign a Separation Agreement and Release solely with respect
to the portion of any payment under this Plan which must be paid pursuant to the
Workers Adjustment and Retraining Notification (WARN) Act or any other
comparable law.


12 of 14

--------------------------------------------------------------------------------





8.15    Code Section 409A. Each payment of Severance Benefits, including any
outplacement benefits or continued medical benefits, shall be treated as a
separate payment for purposes of the Short-Term Deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for amounts paid upon
certain involuntary terminations under plans providing Exempt Separation Pay
under Treasury Regulation Section 1.409A-1(b)(9)(iii), the exemption for medical
expense reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B),
and the exemption for in-kind benefits under Treasury Regulation Section
1.409A-1(b)(9)(v)(C). Unless otherwise provided in a Separation Agreement and
Release, no amount shall be payable under this Plan unless such amount (i) is
paid within the Short-Term Deferral Period or (ii) qualifies as Exempt
Separation Pay. If as of an Eligible Executive’s Separation Date, the Eligible
Executive is a “specified employee” (within the meaning of Code Section
409A(a)(2)(B) or any successor provision thereto), then with regard to any
payment that is subject to Code Section 409A as deferred compensation and is due
upon or as a result of the Eligible Executive’s “separation from service,”
notwithstanding any contrary provision of the Plan, such payment shall not be
made or provided, to the extent making or providing such payment would result in
additional taxes or interest under Code Section 409A, until the date which is
the earlier of (A) expiration of the six (6)‐month period measured from such
“separation from service,” and (B) the date of the Eligible Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to the preceding sentence (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Eligible Executive in a lump sum, and any
remaining payments and benefit due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them in this
Agreement. While the Plan is intended to be exempt from Code Section 409A, the
Company does not make and has not made any representation, warranty or guarantee
of any federal, state or local tax consequences of any Eligible Executive’s or
Beneficiary’s entitlements under the Plan, including, but not limited to, under
Code Section 409A.
8.16    Entire Document. THE BENEFITS DESCRIBED IN THE PLAN ARE INTENDED TO BE
THE ENTIRE BENEFITS PAYABLE TO AN ELIGIBLE EXECUTIVE WHOSE EMPLOYMENT IS
TERMINATED SOLELY AS A RESULT OF A QUALIFYING TERMINATION, OTHER THAN BENEFITS
PROVIDED BY ANOTHER EMPLOYEE BENEFIT PLAN OF THE COMPANY. BY ELECTING TO
PARTICIPATE IN THE PLAN AND SIGNING THE SEPARATION AGREEMENT AND RELEASE ON THE
FORM PROVIDED TO THE ELIGIBLE EXECUTIVE BY THE COMPANY, THE ELIGIBLE EXECUTIVE
WAIVES HIS OR HER RIGHT TO BENEFITS UNDER ANY AND ALL PRIOR SEVERANCE
AGREEMENTS, UNDERSTANDINGS, EMPLOYMENT, OR OTHER AGREEMENTS, DESCRIPTIONS, OR
ARRANGEMENTS.


[Signature Page Attached]


13 of 14

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Company has caused the SecureWorks Corp. Amended and
Restated Severance Pay Plan for Executive Employees to be executed in its name
and on its behalf by a duly authorized officer.


SECUREWORKS CORP.




By: /s/ George B. Hanna    
    
Name: George B. Hanna    


Title: Chief Legal Officer & Corporate Secretary    


14 of 14

--------------------------------------------------------------------------------








Exhibit A


DESCRIPTION OF SEVERANCE BENEFITS


(Attached)


 


 

--------------------------------------------------------------------------------








Schedule A-1
Standard Severance Benefits
(Individuals Described in Any Other Schedule to Exhibit A Excluded)
This Schedule A-1 to Exhibit A to the SecureWorks Corp. Amended and Restated
Severance Pay Plan for Executive Employees lists the Severance Benefits provided
to Severance Benefit Employees under the Plan’s terms. Individuals eligible to
receive benefits under any other Schedule to Exhibit A shall not be eligible to
receive benefits under this Schedule A-1.


1.
Cash Severance Benefits - Severance Pay. If an Eligible Executive signs and does
not revoke a Separation Agreement and Release, he or she will be eligible to
receive Severance Pay in the amount equal to twelve (12) months of Base Salary.
This payment will not include 401(k) or any other benefits-related deductions.
However, all applicable taxes will be withheld.



If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only benefits payable hereunder shall be such amounts as are required by
applicable law.


2.
Additional Severance Benefits - COBRA Benefits Payment Coverage. If an Eligible
Executive signs and does not revoke a Separation Agreement and Release and he or
she enrolls in COBRA coverage, the Company will pay the first twelve (12) months
of the Eligible Executive’s COBRA premiums.



If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only COBRA benefits payable hereunder shall be those benefits required by
applicable law.


3.
Additional Severance Benefits - Short-Term Incentive Plan Payments. If an
Eligible Executive signs and does not revoke a Separation Agreement and Release
and such Eligible Executive is participating in the SecureWorks Corp. Incentive
Bonus Plan (or any other predecessor or successor plan of the Company or any of
its affiliates under which the Eligible Executive is entitled to receive a
short-term incentive payment) on his or her Separation Date, the Eligible
Executive will receive an additional Severance Benefit equal to a prorated award
payout. This payout amount will be calculated using:

•
A payout modifier of 75%.

•
A proration factor based on the number of days in the fiscal year that the
Eligible Executive was employed by the Company, Dell, and their subsidiaries or
affiliates through his or her Separation Date.

•
The Eligible Executive’s Base Salary on his or her Separation Date.





 

--------------------------------------------------------------------------------





•
The plan target for the Eligible Executive’s grade.

•
Assumed corporate performance and individual modifiers of 100%.



Amounts payable under this Section 3 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Eligible Executive’s Separation Date.


If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any short-term incentive plan payments.


4.
Additional Severance Benefits - Long-Term Incentive Plan Payments. If an
Eligible Executive signs and does not revoke a Separation Agreement and Release
and such Eligible Executive holds unvested long-term incentive grants which are
due to vest within ninety (90) days following his or her Separation Date, such
Eligible Executive will receive an additional Severance Benefit equal to a
prorated portion of the value of such grants. This payout amount will be
calculated using the following calculation formula as applicable:



•
Stock Options: 75% TIMES number of options due to vest within ninety (90) days
after the Eligible Executive’s Separation Date TIMES (the Company’s average
closing price for the week prior to the week of the Eligible Executive’s
Separation Date MINUS the option exercise price). If this value is negative, it
will be excluded from the payment calculation.



•
Restricted (and Performance Based) Stock Units: 75% TIMES number of units due to
vest within ninety (90) days after the Eligible Executive’s Separation Date
TIMES the Company’s average closing price for the week prior to the week of the
Eligible Executive’s Separation Date.



•
Long-Term Cash: 75% TIMES value of cash due to vest within ninety (90) days
after the Eligible Executive’s Separation Date.



Amounts payable under this Section 4 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Eligible Executive’s Separation Date.


If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any long-term incentive plan payments.


NOTE: The terms and conditions of an Eligible Executive’s Long-Term Incentive
award agreements remain in full force and effect following the termination of
his or her employment. An Eligible Executive’s agreements may require the
Eligible Executive to return shares of stock, share value, option proceeds, or
cash award payments if he or she


i
 

--------------------------------------------------------------------------------





engages in certain conduct detrimental to the Company after the Eligible
Executive’s termination of employment.


5.
Additional Severance Benefits - Outplacement Benefits. If an Eligible Executive
signs and does not revoke a Separation Agreement and Release, such Eligible
Executive will receive six (6) months of executive outplacement services,
provided the Eligible Executive commences use of such benefits within sixty (60)
days following his or her Separation Date.



If an Eligible Executive does not sign the Separation Agreement and Release or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any outplacement benefits.




ii
 